Citation Nr: 0213282	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-04 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from October 1965 to August 
1973.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  The veteran's PTSD is shown to be productive of 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as:  impaired memory, 
some impaired thought process, irritability, flashbacks, 
suspiciousness, and decreased work efficiency.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1191 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002)).  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  The veteran was 
notified of this regulatory change in an April 2001 RO 
letter.  As set forth below, the RO's actions throughout the 
course of this appeal satisfied the requirements under the 
VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim for benefits, including 
which portion of that evidence the veteran should provide, 
and which portion VA will attempt to obtain. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the present case, 
the veteran was informed in a May 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a December 2000 statement of the case and a 
supplemental statement of the case issued in February 2002, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  In the RO's April 2001 letter, the veteran's was 
notified of the evidence that VA would obtain on his behalf; 
particularly, service medical records, VA outpatient 
treatment records, and medical records from federal agencies.  
In turn, the veteran was informed of his duty to supply 
names, addresses, and approximate dates of treatment for all 
healthcare providers who may have records pertaining to his 
increased rating claim for PTSD.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for service 
connection.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have VA 
outpatient treatment reports.  In addition, private medical 
evidence has been submitted by the veteran.  The veteran was 
also afforded VA examinations for PTSD in August 1999 and 
April 2000.  As such, all known and available service, 
private, and VA medical records have been obtained and are 
associated with the veteran's claims file.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  The veteran does 
not appear to contend otherwise. 

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Moreover, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, VA must assess the level 
of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim; a 
process known as "staged rating."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran is currently assigned a 30 percent disability 
rating for PTSD under the provisions of Diagnostic Code 9411.  
He contends that his disorder is more disabling than 
currently evaluated, and he has appealed for an increased 
rating.  

Pursuant to the provisions of Diagnostic Code 9411 and under 
the General Rating Formula for PTSD, a 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

A 50 percent rating is assigned where the disorder is 
manifest by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routing activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

Though not ultimately determinative, the Global Assessment of 
Function (GAF) scale provides guidance and illustrates the 
veteran's "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See 38 C.F.R. § 4.125 (2001); Diagnostic and 
Statistical Manual of Mental Disorders 46 (4th ed. 1994).  
For example, a 31-40 reflects "some impairment in reality 
testing or communication . . . OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood."  A 41-50 score indicates "serious 
symptoms . . . OR any serious impairment in social, 
occupational, or school functioning."  Finally, a 51-60 
score reflects "moderate symptoms . . . OR moderate 
difficulty in social, occupational, or school functioning."

VA outpatient treatment reports, dated February 1999 to 
February 2001, are of record.  During that time, the veteran 
was involved in both individual and group treatment.  He 
complained of nightmares, irritability, anger, stress, and 
mistrust.  In August 1999, it was noted that the veteran's 
degree of impairment was "moderate to severe."  In April 
2000, the examiner reported that the veteran had a "rambling 
session" in which he evidenced loose and almost psychotic 
thinking.  It was also noted that he had no change in his 
PTSD progress.  

A June 1999 letter from a VA physician, S.H., the Director of 
the Psychiatric Ambulatory Care Clinic and the PTSD Clinical 
Treatment Team, is included in the claims file.  S.H. 
asserted that he had treated the veteran for PTSD for 2 
years.  He stated that the veteran had a high level of 
motivation to participate in PTSD support groups; however, 
his PTSD symptoms remained severe.  He reported that the 
veteran suffered from significant intrusive thoughts, 
nightmares, and flashbacks, to which he reacted with 
considerable psychological and physiological reactivity.  
S.H. also indicated that the veteran exhibited behavioral 
avoidance of many stimuli, and often detached and estranged 
himself from others.  The veteran had a foreshortened sense 
of thus future, thus making it extremely difficult to plan 
ahead, and he exhibited a restricted affect that made it 
difficult for him to handle stressors and interact with the 
public.  While the veteran reported considerable amounts of 
insomnia, irritability, concentration difficulties, 
hypervigilance, and exaggerated startle response, S.H. 
asserted that his progress had been impeded by his affected 
constriction and self-repressive tendencies.  

The veteran was afforded a VA examination for PTSD in August 
1999.  He complained of dreams and intrusive thoughts of war, 
and endorsed problems of avoidance behavior, detachment, 
anhedonia, decreased concentration, decreased memory, and 
enhanced startle response.  He reported having suicidal 
thoughts "off and on," but maintained that he had none 
recently.  He stated that he had multiple employment changes, 
due to being laid off and having people not like him.  Upon 
examination, the veteran appeared in casual clothes, with 
moderate grooming.  He was agreeable and cooperative.  The 
veteran exhibited slightly slowed speech and behavior, and 
his demeanor was slightly agitated.  His mood was reportedly 
"O.k.," though his affect was mildly anxious and 
constricted.  The examiner indicated that the veteran's 
thoughts were logical and sequential, and that his content 
was remarkable for no suicidal or homicidal ideations, 
hallucinations, paranoid delusions, or obsessions.  His 
memory was intact for immediate, short, and long-term recall.  
The veteran reported that he had worked most recently as a 
security guard, although he had cut back over the past year.  
Ultimately, the veteran was diagnosed with PTSD and given a 
GAF score of 52.  The examiner opined that he had a 
"moderate" degree of impairment that affected both his 
ability to pursue gainful employment and maintain 
interpersonal relationships.  

A January 2000 follow-up letter from S.H. stated that the 
veteran's ability to work was increasingly at risk because of 
his "apparently immutable PTSD symptoms."  He also stated 
that the veteran's PTSD symptoms appeared to be worsened by 
his financial stress, and the financial stress had increased. 

The veteran was provided a VA examination for PTSD in April 
2000.  He complained of daily invasive recollections, 
nightmares, anger, hypervigilance, flashbacks, and the need 
to avoid other people.  He also indicated that he had "off 
and on" suicidal thoughts, although none recently, and he 
had no intent to harm himself.  Upon examination, the veteran 
was irritable and his thought processes were somewhat 
tangential, though easily redirected.  He had an unkempt long 
beard, and wore a dirty shirt.  He appeared somewhat 
paranoid, although he denied suicidal or homicidal ideations, 
or hallucinations.  His memory was intact for both immediate 
and short-term recall, as well as long-term events, and his 
judgment was intact.  The veteran reported that he had most 
recently worked as a security guard.  The examiner diagnosed 
the veteran with moderate PTSD.  He gave him a GAF score of 
55.  The examiner asserted that the veteran's moderate PTSD 
has caused him some difficulty in maintaining stable 
employment and maintaining interpersonal relationships.

A September 2000 medical opinion from a private psychologist, 
Jonathan Mangold, Ph.D., is of record.  The veteran reported 
recurring dreams of combat and stated that the smell of 
diesel fuel triggered flashbacks.  He also recalled thoughts 
of suicide.  Dr. Mangold asserted that the veteran appeared 
paranoid and suspicious during his interview, and noted that 
the veteran would not attempt to socialize or create 
friendships with others for fear that they would die.  Dr. 
Mangold asserted that the veteran's belief was based on the 
delusional reasoning that his own first name, when broken 
down into 2 syllables, read "O die."  Overall, Dr. Mangold 
stated that the veteran was most severely impaired by his 
memory and mentation as he was unable to recall dates, names 
of medications, or names of acquaintances.  The veteran was 
ultimately diagnosed with chronic PTSD and given a GAF score 
of 35.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
more nearly approximates a 50 percent disability rating, but 
no higher.  The evidence shows occupational and social 
impairment due to flattened affect, disturbances of 
motivation and mood, impairment of short- and long-term 
memory, and difficulty in establishing and maintaining 
effective work and social relationships. 

Throughout his treatment, the veteran complained of intrusive 
thoughts, nightmares, flashbacks, hypervigilance, mistrust, 
irritability, anger, and stress.  In his June 1999 and 
January 2000 letters, Dr. Harmon described the veteran's PTSD 
as "severe."  He indicated that the veteran reacted to his 
PTSD symptoms with significant psychological and 
physiological reactivity, and noted that he avoided, 
detached, and estranged himself from people.  He also 
reported that the veteran's restricted affect made it 
difficult for him to handle stressors and interact with the 
public.  In addition, the veteran's August 1999 and April 
2000 VA examination reports reflected that the veteran 
exhibited avoidance behavior, detachment, anhedonia, 
decreased concentration, decreased memory, and startle 
response.  While he exhibited no homicidal ideations, 
hallucinations, or obsessions, the April 2000 VA examiner 
observed the veteran to be "somewhat paranoid."  Both 
examiners diagnosed the veteran's PTSD as "moderate."  
During the veteran's outpatient treatment, it was noted that 
his PTSD was "moderate to severe."  Finally, in his 
September 2000 report, Dr. Mangold stated that the veteran 
had severe difficulties with memory and mentation, as he was 
unable to recall dates, names of medications, and names of 
acquaintances.  He also reported that the veteran exhibited 
delusional thinking when he stated that he was afraid to 
become friends with anyone for fear they would die, as 
breaking down the syllables of his first name read, "O 
die."  Reviewing all the evidence, the Board finds that the 
veteran's PTSD exhibits an occupational and social impairment 
with reduced reliability.  

The Board has also considered the veteran's GAF scores and 
finds that they are supportive of a 50 percent rating 
evaluation for PTSD.  He has been given GAF scores ranging of 
35, 52, and 55.  Such scores reflect moderate to serious 
symptoms that, in this case, result in occupational and 
social impairment with reduced reliability that are 
consistent with a disability rating of 50 percent under 
Diagnostic Code 9411. 

Although the Board finds that the evidence supports a 50 
percent rating, the Board finds that the preponderance of the 
evidence is against assigning a rating in excess of 50 
percent at this time.  The medical evidence of record does 
not show that the veteran has exhibited evidence of 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; or spatial disorientation.  
Such symptoms are productive of a rating in excess of 50 
percent.  The Board acknowledges that in the April 2000 VA 
examination, the veteran's appearance was somewhat unkempt.  
Moreover, in the September 2000 report from S.H., the veteran 
was assigned a GAF score of 35.  Nevertheless, the Board 
finds that the veteran's overall disability picture more 
approximates the criteria for a 50 percent rating.  In that 
regard, during the April 2000 VA examination, the veteran 
indicated that he had no recent suicidal ideations.  
Moreover, while the veteran was assigned a GAF score of 35 in 
the September 2000 VA examination, this score appeared to be 
based primarily on the veteran's impaired memory and paranoid 
thoughts.  While one of the criteria for a 70 percent rating 
is near-continuous panic and neglect of personal appearance, 
impaired memory is one of the criteria for a 50 percent 
rating.  Moreover, suspiciousness is one of the criteria for 
a 30 percent rating.  In the present case, the Board finds 
that the majority of the veteran's symptoms, as explained 
above, are more consistent with a 50 percent rating at this 
time, but no higher.  

The Board has considered the benefit of the doubt rule in the 
present case, and as the evidence appears to be in equipoise, 
the benefit of the doubt is resolved in the veteran's favor.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds, in this case that the disability picture for 
the veteran's PTSD is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran has required 
frequent hospitalizations for his PTSD.  Moreover, there is 
no evidence that the veteran's PTSD has markedly interfered 
with his employment such as to render impractical the regular 
schedular standards.  The Board finds the regular schedular 
standards to be appropriate in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an increased rating evaluation of 50 percent 
for the veteran's PTSD is granted subject to the laws and 
regulations governing the payment of monetary benefits.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

